Response to Arguments
	Applicant’s arguments, see Remarks of 11/15/2021 pages 8-12, with respect to the 35 U.S.C. § 103 rejections of claims 1-17 have been considered but they are not persuasive.
The Applicant argues on pages 8-9 that there is no sufficient rationale underpinning to combine the Graves and Ignagni references. The Applicant argues that Graves in Paragraph [0032] teaches that the condition in which the reference is used is when the support structure for the vehicle is immobile or sufficiently slow. The Examiner states that Graves teaches estimating a heading of a rotational body of a vehicle based on one or more antenna positions, and that Ignagni modifies Graves simply to teach using pseudo range measurements of the detectors to determine the distance between a detector and a satellite. The Examiner states that for this limited modification, Ignagni is an appropriate reference since it teaches the limitation and the motivation to combine the references specifically in the context of the above limitation is to provide accurate heading information for a vehicle which is dynamically changing positions. Therefore, while other more specific uses of Ignagni to modify Graves may be inappropriate, the use of Ignagni to modify Graves to teach the at least one processor is configured to determine the spatial relationship based on at least a pseudo range indication from each of the plurality of detectors, each pseudo range indication corresponds to a distance between one of the plurality of detectors and the single satellite is appropriate due to its limited and specific usage.
The Applicant argues on pages 9-10 that there is no sufficient rationale underpinning to combine the Graves and Psiaki references. The Applicant argues that there is no need to determine a location of a vehicle under jamming conditions in the context of Graves and therefore the motivation to combine Psiaki and Graves is lacking. The Examiner argues that Graves concerns estimating a heading of a vehicle and that determining antenna locations under nonideal situations, i.e. jamming, would be important for Graves and would sufficiently motivate the combinations of the references. 
The Applicant argues on pages 10-11 that there is no sufficient rationale underpinning to combine the Graves and Ryu references. The applicant argues that the heading angle of a vehicle camera of Ryu and the heading angle of the vehicle of Graves has no connection. The Examiner argues that Ryu is only teaching a difference between the angle of orientation at the first time and the angle of orientation at the second time and that the heading angle of the camera corresponds with the heading angle of the vehicle. In this limited scope, i.e. teaching the difference of two angle of orientations at two different times, it would be appropriate to modify Graves with Ryu. The motivation teaches of compensating vehicle movement relative to a heading angle, which is appropriate in the limited scope of the modification.
The Applicant argues on Pages 10-11 that Graves does not teach the heading direction 
information corresponds to the angle of orientation of the straight line of the original claim 3. The Examiner argues that Graves in Paragraphs [0023]-[0024] and [0026] teaches the yaw of the vehicle body e.g., an angle of the body relative to the rotation axis based on one or more velocity measurements. The Examiner argues that the straight line is implicit based on the orientation of two GNSS antennas.
The Applicant argues on Pages 10-11 that Psiaki does not teach wherein the at least one processor is configured to determine: an angle of orientation of a first one of the spatial relationships at a first time when the single satellite is in a first known position; an angle of orientation of a second one of the spatial relationships at a second time when the single satellite is in a second known position; of the original claim 4. The Examiner argues that Psiaki in Col. 5 Lines 8-29 teaches calculated positions of the satellite at regular intervals throughout a period, and that this encompasses the time intervals as well as angular positions of the satellite.
The Applicant argues on Pages 11-12 that Ryu does not teach a difference between the 
angle of orientation at the first time and the angle of orientation at the second time of the original claim 4. The Examiner argues that Ryu in Paragraph [0078] teaches a vehicle with multiple camera heading angles (which corresponds to vehicle heading angles) determining a difference value from an offset at multiple different times. 
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                      

/SZE-HON KONG/Primary Examiner, Art Unit 3661